By the Court, Savage, Ch. J.
It was objected at the trial, an¿ jjag j-,een insisted upon here, that the act under which the penalty was claimed in this case applies only to bringing poor or indigent persons from without the state. There is nothing in the act to give color to such a construction. It is in these words: “ If any person or persons shall bring, or remove, or cause to be brought or removed, any poor or indigent person into any city or town within this state, and there leave such poor or indigent person, not having a legal settlement .therein, and without legal authority so to do, such person or persons shall forfeit the sum of fifty dollars, to be sued for,” &c. Laws ■of 1827, p. 255. The words within this state were surplusage for the legislature have no right to make laws for any other state, but certainly do not convey the idea that the poor person is to be brought from without the state. Since removals are prohibited from one town to another, except within the same county, there is the samé reason to prohibit the introduction of paupers from other counties as from other states ; and even where the right of removal exists, the town, by such unlawful act, is put to trouble and expense in the removal. This provision is first found in our la ws in 1817, Laws of 1817, p. 176. All the previous provisions of that act relate to paupers coming into the state from the other states, or from Canada; but even then the words are general in this clause, and not applicable to persons brought from any particular place. The offence consists in bringing them into any town, without reference to the place from which they shall have been brought. In 1827 the same clause was re-enacted, with the difference of doubling the penalty. It is totally immaterial whether the person brought from another state or another town in this state. The offence consists in bringing a burthen upon the town. In 1821 the legislature thought it necessary to declare “that no constable acting under the authority of a warrant issued by any two justices of the peace of any city or town within this state for the removal of any pauper, shall be subject to the penalty imposed by the fourth section of the act” of 1817; this was to guard against the case of an imperfect or irregular warrant, and clearly proceeds upon the assumption that the offence might be committed by carrying a pauper from one town to another town within this state.
*675The court in charging the jury stated, that the act must have been done with a mala fide intent; but it was not necessary to incur the penalty that the- defendant must have intended to charge the town of New-Berlin, it was sufficient if his intent was to exonerate the town of New-Hartford, from which he carried the pauper. This charge was correct; there must be an evil intention ;'a poor person may be carried very innocently by any of our public vehicles of conveyance from place to place, without incurring the penalty. The owners of such' vehicles may be within the letter, though they certainly are not within the spirit of the statute. If the intent be fraudulent that is, against the spirit of our poor laws, that is sufficient to charge them. If the defendant’s object was to exonerate New-Hartford, and thereby charge some other town, it was not necessary the jury should find that New-Berlin was intended to be charged.
Whether the defendant acted in good or bad faith, is not a question before us upon this bill of exceptions; that was a question for the jury, and if they erred, an application should have been made to the common pleas of Oneida for a new trial on that ground. But in my opinion the evidence was sufficient to prove the malajides, even if the court had said that the jury should be satisfied that the defendant intended to charge New-Berlin. To charge that town was as much the necessary consequence of his acts, as to discharge or exonerate New-Hartford.
The evidence adduced by the plaintiffs, that the pauper had not a legal settlement in New-Berlin, was competent and prima facie sufficient to throw the affirmative proof of settlement on the defendant. The court were correct on all the points, and their judgment must be affirmed, With single costs.